                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA


                v.                                     CRIMINAL NO. 06-74


 AURLIO CARRAZANA
 (Reg No. 60655-066)

                                             ORDER


       AND NOW this         18th       dayof     April            2019, pursuant to the First Step

Act, and by agreement of the parties, it is hereby ORDERED that the term of imprisonment in

this case is reduced to time served. The Bureau of Prisons shall have up to 10 days from the

date that it receives this Order to process the defendant's release.

       Any and all pending prose motions related to the First Step Act are moot and hereby

DISMISSED.



                                               BY THJi,OURT:


                                             ~/
                                               ,,--1.~~-
                                               United S•ates Distn~t Court Judge
                                                J o s e p h · a o n , Jr.
